Citation Nr: 0724986
Decision Date: 08/10/07	Archive Date: 09/11/07

Citation Nr: 0724986	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-11 755	)	DATE AUG 10 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as sterility and infertility, to include as 
due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for tinnitus, to include separate 
evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).  A September 2005 Board decision reopened the claim of 
entitlement to service connection for a genitourinary 
disorder, claimed as sterility and infertility, to include as 
due to herbicide exposure, and denied this claim on the 
merits.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  Consequent to 
a January 2007 Order granting a January 2007 Joint Motion for 
Remand (Joint Motion), the veteran's appeal as to the denial 
of entitlement to service connection for a genitourinary 
disorder was remanded to the Board.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board' s own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded that part of the 
Board's May 2006 decision that denied entitlement to service 
connection for a genitourinary disorder, finding that VA 
failed to "discuss the particular documents it relied upon 
to find that the veteran was properly notified of the 
information and evidence necessary to substantiate his claim 
for service connection for a genitourinary disorder."  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  Therefore, the Board decision of May 
22, 2006, failed to provide the veteran due process under the 
law.  Accordingly, in order to prevent prejudice to the 
veteran, the May 22, 2006 decision of the Board must be 
vacated only to that part of the decision that denied the 
issue 


of service connection for a genitourinary disorder, and a new 
decision will be entered as if the May 2006 decision by the 
Board with respect to said issue had never been promulgated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0614889	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
genitourinary disorder, claimed as sterility and infertility, 
to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for tinnitus, to include separate 
evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1994 denied 
service connection for sterility, to include as due to Agent 
Orange exposure.

2.  The additional evidence received since the time of the 
final Board decision in March 1994 raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a genitourinary disorder, claimed as 
sterility and infertility, include as due to herbicide 
exposure.

3.  The medical evidence of record does not show that the 
veteran's genitourinary disorder is directly or presumptively 
related to service, or related to a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a genitourinary disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  A genitourinary disorder was not incurred in active duty 
service, cannot be presumed to have been so incurred, and is 
not approximately due to or the result of a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim entitlement to service 
connection for a genitourinary disorder, claimed as sterility 
and infertility, to include as due to herbicide exposure, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2005).  VA has satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was also accorded VA examinations in March 2003 
and November 2004; VA opinions were also obtained in May 2004 
and February 2005.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that any additional evidence is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006).   

New and Material Evidence

A rating decision dated in March 1994 denied the veteran's 
claim of entitlement to service connection for sterility due 
to Agent Orange exposure.  The veteran was notified of this 
decision but did not appeal.  Accordingly, that decision is 
final.  38 U.S.C.A. § 7105.  Reopening a claim for service 
connection which has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The 
regulation regarding new and material evidence was recently 
amended.  Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2005).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
a genitourinary disorder, claimed as sterility and 
infertility, to include as due to herbicide exposure, was 
filed in December 2002.  Therefore, the current, amended 
regulation applies.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence of record at the time of the March 1994 
unappealed rating decision included the veteran's service 
medical records and private treatment records dated in June 
1980 and April 1985.  The additional evidence added to the 
record since that decision includes a private treatment 
record dated in April 1997; VA treatment records dated from 
April 1980 to August 1980 and from April 1997 to November 
1998; VA examination reports dated in March 2003 and July 
2004; and VA opinions dated in May 2004, November 2004, and 
February 2005.

The RO denied the veteran's claim for entitlement to service 
connection for a genitourinary disorder, claimed as sterility 
and infertility, to include as due to herbicide exposure, in 
March 1994.  At that time, there was no evidence that 
exposure to Agent Orange resulted in infertility.  However, 
VA treatment records and examination reports from April 1997, 
March 2003, and February 2005 suggest that such a link may 
exist. 

As evidence submitted since the last final rating decision is 
both "new," as it had not been previously considered by VA, 
and is "material," as it raises the reasonable possibility 
of substantiating the veteran's claim for service connection.  
Accordingly, the issue of entitlement to service connection 
for a genitourinary disorder, claimed as sterility and 
infertility, to include as due to herbicide exposure, is 
reopened.

Service Connection

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection may be warranted for certain conditions.  
Presumptive service connection for these disorders as a 
result of herbicide exposure is warranted if the requirements 
of Section 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Review of the veteran's service personnel records shows that 
he had service in Vietnam.  His service medical records note 
that in May 1970 he sustained a right testicle injury; 
however, no further mention of this injury is made for the 
remainder of the veteran's period of military service.  
Additionally, the service medical records make no mention of 
sterility or infertility.  The veteran has asserted that at 
service separation, he was tested for and found to have 
"subfertility," but there is no mention of this in the 
service separation examination or other service medical 
records.

The veteran currently carries a diagnosis of subfertility.  
The evidence of record shows that he has carried this 
diagnosis since August 1980, when private laboratory test 
results show that he had severe oligospermia, with severely 
impaired motility, and markedly abnormal morphology.  This 
diagnosis was continued on private examination in April 1997.  

The evidence of record does not show that the veteran's 
genitourinary disorder, claimed as sterility and infertility, 
is related to service.  

Potentially, service connection in this case could be granted 
as secondary to the veteran's service-connected diabetes 
mellitus, type II, on a presumptive basis, as the result of 
herbicide exposure, or on a direct basis.  However, the 
medical evidence of record does not support a finding of 
service connection on any of these grounds.  Specifically, in 
November 2004, a VA examiner concluded that the veteran's 
infertility was not related to his service-connected diabetes 
mellitus, because the veteran did not also experience 
impotency, which would have been indicative of small vessel 
disease.  Accordingly, service connection on a secondary 
basis is not warranted.

Service connection also cannot be granted on a presumptive 
basis, as due to herbicide exposure, because sterility and 
infertility are not diseases listed under 38 C.F.R. 
§ 3.309(e).  The only diseases which have been presumptively 
linked to herbicide exposure are chloracne or other acneform 
diseases consistent with chloracne, diabetes mellitus, type 
II; Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 
C.F.R. § 3.309(e).  Conversely, in August 1996, the Secretary 
of Veterans Affairs determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for abnormal sperm parameters or 
infertility.  See Disease Not Associated with Certain 
Herbicide Agents, 61 Fed. Reg. 41,442 (Aug. 8, 1996).  
Accordingly, the veteran's claim for service connection, as 
on a presumptive basis, must be denied as a matter of law.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, service connection is also not warranted on a direct 
basis.  Although the veteran was noted to have sustained an 
injury to his right testicle in May 1970, this condition was 
resolved by the time the veteran was separated from service, 
and there is no evidence of any residuals of this injury in 
the postservice years.  A VA urologist in November 1998, 
noted that Agent Orange was a known gonadal toxin, and 
"might be the cause" of the veteran's infertility, but that 
a "firm conclusion that Agent Orange exposure is the exact 
cause of this problem is not going to be possible."  In 
March 2003, a VA examiner concluded that although there was a 
"very high likelihood of cause and effect from his exposure 
to Agent Orange, but we have no pre-Vietnam War semen 
analysis, so we cannot know if this condition existed 
previously."  However, service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2005).  A number of cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Davis v. West, 13 Vet. App. 178, 185 (1999) 
(any medical nexus between the veteran's in-service radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).  The Board finds these opinions are 
speculative, and therefore do not carry significant probative 
weight.  

In May 2004, a VA urologist opined that the finding of a 
varicocele on physical examination would provide evidence 
against herbicides being a possible cause for the veteran's 
subfertility.  To that end, on examination in July 2004, a 
grade 2 varicocele was found in the left testicle, and the VA 
examiner confirmed the varicocele, and not herbicide 
exposure, was the most likely cause of the veteran's 
subfertility.  Accordingly, as the weight of the medical 
evidence does not show a direct relationship between the 
veteran's infertility and his active military service, 
service connection on a direct basis is not warranted.

In February 2005, a VA physician opined that due to the lack 
of dates on certain documents, it could not be stated whether 
the veteran's subfertility was related to service, because it 
could not be determined when the left testicle varicocele was 
initially diagnosed, however, the physician noted that the 
service medical records were negative for any evidence of a 
varicocele.  The physician stated that 

I cannot decide when he had a varicocele, 
consequently, we are left with only one 
thing, and that is that it is just as 
least as likely as not, that the problem 
he is having today is due to the Agent 
Orange.  We know he had Agent Orange 
exposure, we know he has the 
subfertility.  We don't know when the 
varicocele developed, and consequently we 
can't prove it one way or another and to 
me that makes it fall in the, at least as 
likely, category.  

However, as noted above, service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102; see also Perman v. Brown, 5 Vet. App. 237, 
241 (1993) (an examining physician's opinion to the effect 
that he cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between emotional 
stress associated with service-connected post- traumatic 
stress disorder and the later development of hypertension is 
"non-evidence"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Accordingly, 
the Board finds that this opinion has no probative value as 
to the issue on appeal.  

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a genitourinary disorder, claimed as 
sterility and infertility, to include as due to herbicide 
exposure, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


029742355  070629    1801591    07-19818

Citation Nr: 0719818	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-36 159	)	DATE JUN 29 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
evaluated as 10 percent disabling prior to June 29, 2006, and 
as 20 percent disabling thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 until August 
1985.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for lumbosacral strain.  In 
April 2006, the Board remanded the case for additional 
development, after which, the RO increased the rating to 20 
percent effective June 29, 2006.  Since the assigned 
evaluation did not represent a full grant of benefits, the 
claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The matter returned to the Board in January 2007.  
At that time, the claim was denied.  However, an additional 
claims folder was later discovered by the RO.  Such folder 
contained additional evidence relevant to the appeal.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

As set forth above, at the time of the Board's January 2007 
denial of the veteran's claim, pertinent medical evidence was 
in VA's possession but was not associated with the claims 
folder.  Only after the issuance of the Board's decision was 
the additional claims file found.  In sum, then, the Board 
lacked access to pertinent evidence at the time it denied the 
veteran's claim in January 2007.  The incompleteness of the 
record was potentially prejudicial, and therefore it is 
determined that the veteran was denied due process of law.  

						(CONTINUED ON NEXT PAGE)



Accordingly, the January 2007 Board decision addressing the 
issue of an entitlement to an increased rating for 
lumbosacral strain is vacated.




	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0700609	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
evaluated as 10 percent disabling prior to June 29, 2006 and 
20 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1978 until August 
1985.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for lumbosacral strain.  In 
April 2006, the Board remanded the case for additional 
development, after which, the RO increased the rating to 20 
percent effective June 29, 2006.  Since the assigned 
evaluation does not represent a full grant of benefits, the 
claim is still on appeal.  Therefore, the Board will proceed 
accordingly.


FINDINGS OF FACT

1.  Prior to June 29, 2006, the veteran's lumbosacral strain 
did not manifest muscle spasm on extreme forward bending; 
loss of lateral spine motion unilaterally in a standing 
position; forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  From June 29, 2006, the veteran's lumbosacral strain was 
not productive of forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior 
to June 29, 2006, and to an evaluation in excess of 20 
percent from June 29, 2006 for a lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5295 and 5237 (2002-2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2002 and June 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

The veteran and his representative have also been kept 
appraised of the RO's actions in this case by way of the 
Statement of the Case and the Supplemental Statements of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the evaluations 
assigned for his back disability do not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

By way of background, a rating decision dated in September 
1985 granted service connection for a lumbosacral spine and 
assigned a 10 percent evaluation under Diagnostic Code 5295.  
A rating decision dated in November 1986 decreased the 
evaluation from 10 pecent to noncompensable, but a rating 
decision dated in November 2001 assigned a 10 percent 
evaluation for the veteran's back disability.  The 10 percent 
evaluation remained in effect until during the course of this 
appeal when a rating decision dated in July 2006 increased 
the evaluation to 20 percent under Diagnostic Code 5237.  

Under the schedular criteria in effect when the veteran filed 
his claim for an increased evaluation for his back 
disability, a 10 percent evaluation was for assignment with 
characteristic pain on motion under Diagnostic Code 5295 and 
a 20 percent evaluation with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The next higher 40 percent evaluation 
contemplates findings of a severe disability with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

In addition, other Diagnostic Codes pertaining to the back 
provide that a 10 percent evaluation is for assignment for 
slight limitation of lumbar spine motion, a 20 percent 
evaluation for moderate limitation of lumbar spine motion and 
a 40 percent evaluation for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Lastly, a 
20 percent evaluation could be assigned for moderate 
intervertebral disc syndrome with recurring attacks, a 
40 percent evaluation for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief and a 
60 percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site at the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Effective September 26, 2003, the VA revised the criteria for 
evaluating diseases and injuries of the spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  The Board may only 
consider and apply the "new" criteria as of the effective 
date of enactment but may apply the "old" criteria for the 
entire appeal period.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000 (Apr. 10, 2000).

The changes effective in September 2003 provide for a General 
Rating Formula for Diseases and Injuries of the Spine that 
assign evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of disease or injury.  
Under this formula, a 10 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; where there 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees; 
or muscle spasm, guarding or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  The 
next higher 20 percent evaluation contemplates forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis or abnormal kyphosis.  Lastly, a 
40 percent evaluation is for assignment with evidence of 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  In addition, the Diagnostic Code number 
utilized to evaluate the veteran's disability was changed 
from Diagnostic Code 5295 to 5237.  

Turning to the evidence for consideration, a March 2001 VA 
examination revealed no muscle spasms or tenderness.  
Straight leg raise test was negative, bilaterally.  The range 
of motion findings were as follows: 0 to 75 degrees of 
flexion with pain at 75 degrees, 0 to 20 degrees of extension 
with pain at 20 degrees, 0 to 40 degrees of bilateral lateral 
flexion with mild pain, and 0 to 35 degrees of bilateral 
rotation.  The veteran had pain and lack of endurance of the 
lumbar spine.  The neurological examination of the upper and 
lower extremities was normal.  The diagnosis was lumbosacral 
strain.   

During the December 2002 VA examination, the veteran 
complained of pain and fatigue in the legs, back, and hips.  
The examination revealed normal posture and gait and 
bilateral negative straight leg raise test with mild 
tenderness to palpation of the L2 region.  The range of 
motion was as follows: flexion to 95 degrees, extension to 35 
degrees, bilateral lateral flexion to 40 degrees, and 
bilateral rotation to 35 degrees.  Pain and stiffness was 
noted on right and left rotation at zero degrees.  Movement 
of the lumbar spine was affected by pain and some fatigue.  
There was no evidence of weakness, lack of endurance, or 
incoordination.  The neurological examination revealed normal 
findings with normal motor function and unremarkable sensory 
function.  X-ray of the lumbar spine was negative.  The 
examiner noted a diagnosis of chronic lumbosacral strain.    

VA medical records noted that the veteran complained of 
radiating pain and back spasms.  See Medical Records from the 
Atlanta VAMC.  In January 2003, there was no gross sensory or 
motor deficit.  A June 2003 magnetic resonance imaging (MRI) 
noted a clinical history of chronic low back pain with 
radiculopathy but ruled out cord compression.  The impression 
was of a minimal posterior bulge of the L4-L5 disc.  In 
September 2003, the veteran was noted as having early 
degenerative disc disease of the lumbar spine.  

In April 2006, the Board remanded the case for orthopedic and 
neurological examinations in order to determine the current 
level of severity of the veteran's disability. 

In June 2006, the veteran underwent a VA orthopedic 
examination.  The range of motion findings were as follows: 0 
to 60 degrees of forward flexion, 0 to 20 degrees of 
extension, 0 to 30 degrees of bilateral lateral rotation, and 
0 to 25 degrees of bilateral lateral flexion.  Following 
repetitive use, the veteran experienced increased pain but no 
fatigue, weakness, lack of endurance, or incoordination.  
There was no additional limitation of motion due to pain with 
repetitive use.  Flare-ups involved increased pain and 
fatigue but no weakness, lack of endurance, or 
incoordination.  The pain was worse for major functional 
impact.  There was no additional limitation of motion due to 
pain and fatigue with flare-ups.  

Radiographic studies of the lumbar spine revealed no 
significant degenerative changes, dislocations, or 
abnormalities.  The veteran did have some mild pain on lumbar 
motion but no paraspinal muscle spasms.  There was no 
weakness present in the paraspinals of the lumbar spine.  The 
veteran did have some mild tenderness to palpation in the 
paraspinals of the lumbar spine.  Sensory and motor 
examination was intact in the bilateral lower extremities.  
The veteran had not had any incapacitating episodes over the 
last twelve months.   

The diagnosis was chronic lumbar back strain which caused low 
back pain every day.  The examiner stated that the pain did 
not radiate down either leg.  The examiner also noted that 
the veteran had a full time job as an electrical technician 
and that he had to take off two to three days per month due 
to his low back condition.       

During the June 2006 neurological examination, the veteran 
complained of tingling and numbness in his right leg down to 
his right foot and right toe.  The examiner noted that this 
complaint had not been previously documented and that his 
pain was aggravated by any movement.  The examination 
revealed a normal gait and noted that the veteran did not 
favor the right side.  The assessment was no past or present 
neurological impairment.     

The veteran's service connected disability was rated as 10 
percent disabling under Diagnostic Code 5295.  Diagnostic 
Code 5295 as in effect in 2002 provides that lumbosacral 
strain will be rated at 10 percent when there is 
characteristic pain on motion and 20 percent when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilaterally in the standing position.  None of 
the findings required for a higher rating under this 
Diagnostic Code were shown on the examination in June 2006 or 
by any other evidence of record.  The December 2002 and June 
2006 VA exams specifically noted the absence of muscle 
spasms.

The Board also finds that a rating in excess of 10 percent 
under Diagnostic Code 5292 is not warranted.  The Board first 
notes that the recorded ranges of motion in December 2002 
were as follows: flexion to 95 degrees, extension to 35 
degrees, bilateral lateral flexion to 40 degrees, and 
bilateral rotation to 35 degrees.  Normal ranges of motion of 
the spine are forward flexion to 90 degrees, extension to 30 
degrees, and lateral flexion and rotation to 30 degrees in 
both directions.  See 38 C.F.R. § 4.71a, Plate 5.  Clearly, 
the motion demonstrated above does not approach that which 
could be considered a moderate limitation of motion.  
Moreover, there was no significant functional impairment 
demonstrated.  Accordingly, a rating in excess of 10 percent 
is not warranted under Diagnostic Code 5292.  

In July 2006, the RO increased the veteran's disability 
rating to 20 percent under Diagnostic Code 5237 effective 
June 29, 2006, date of the VA examination demonstrating the 
warranted increase.  Based on the previously discussed 
evidence, the Board finds that a rating in excess of 20 
percent is not warranted under Diagnostic Codes 5237.  The 
evidence for consideration clearly shows that the veteran's 
back disability has not manifested forward flexion of the 
thoracolumbar spine 30 degrees or less, or, with favorable 
ankylosis of the entire thoracolumbar spine.  The Board also 
points out that, regardless of whether the former or revised 
criteria are considered, there is no basis for assignment of 
any higher rating based on consideration of any of the 
factors addressed in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 
Vet. App. at 204-7.  Functional loss due to pain, weakness, 
and fatigability has already been taken into consideration in 
arriving at the decision to assign a 20 percent rating, 
notwithstanding the fact that on the 2006 VA examination, the 
examiner specifically noted that the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An evaluation in excess of 10 percent prior to June 29, 2006 
and an evaluation in excess of 20 percent from June 29, 2006 
for a lumbosacral strain is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


